                Case 3:20-cv-05236-RSM Document 16 Filed 07/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   MELISSA DUNN,                                        Civil No. 3:20-CV-05236-RSM

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer Due Date shall be

16   amended as follows: Defendant shall have up to and including August 18, 2020, to file an

17   Answer to Plaintiff’s Complaint, including the certified administrative record. If the

18   Commissioner is unable to file the certified administrative record on or before that date,

19   Defendant shall file another motion for extension.

20
              DATED this 17th day of July, 2020.
21

22

23
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
24

     Page 1         ORDER - [3:20-CV-05236-RSM]
              Case 3:20-cv-05236-RSM Document 16 Filed 07/17/20 Page 2 of 2


 1
     Presented by:
 2
     s/ David J. Burdett
 3   DAVID J. BURDETT
     Special Assistant United States Attorney
 4   Office of the General Counsel
     Social Security Administration
 5   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 6   Telephone: (206) 615-2522
     Fax: (206) 615-2531
 7   david.burdett@ssa.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [3:20-CV-05236-RSM]
